DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 11/16/2018 claims, is as follows: Claims 2-14 have been amended; Claim 15 has been canceled; and claims 1-14 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 109643 filed on 09/29/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 11/15/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title is “Ice Detection/Protection and Flow Control System Based on Printing of Dielectric Barrier Discharge Sliding Plasma Actuators”. The following title is suggested: “Ice Detection/Protection and Flow Control System”
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1:
The phrase “Ice detection/protection system” in the preamble should be read “An ice detection/protection system”. 
In claims 2:
The phrase “System according to claim 1” in line 1 (similarly applying other dependent claims) should be read “The ice detection/protection system according to claim 1”. 
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1:
The limitation “a control module” in line 6
“module” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1:
The limitation “a control module” in line 6 is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “a control module” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1: 
the limitation “the dielectric barrier discharge plasma actuator is connected
in series with a monitoring capacitor” recited in lines 7-8 renders the claim indefinite because it is unclear what “connected in series with” is to be construed. Is the actuator electrically connected to the monitoring capacitor? Or is the actuator physically connected to the monitoring capacitor? 
For the purpose of substantive examination, it is presumed that “the dielectric barrier discharge plasma actuator is electrically connected with a monitoring capacitor”. 
The limitation “acts as an ice-forming sensor” in lines 8-9 renders the claim indefinite because it is unclear if the “actuator” acts as an ice-forming sensor or the “monitoring capacitor” acts as an ice-forming sensor. 
For the purpose of substantive examination, it is presumed that the “actuator” acts as an ice-forming sensor.  
The limitation “comprises a dielectric layer and three electrodes” in lines 9-10 renders the claim indefinite because it is unclear if the “system” comprises “a dielectric layer and three electrodes”, or the “monitoring capacitor” comprises “a dielectric layer and three electrodes”, or the “actuator” comprises “a dielectric layer and three electrodes”. 
For the purpose of substantive examination, it is presumed that the “actuator” comprises “a dielectric layer and three electrodes”. 
The limitation “a control module” in line 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “a control module” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


In claim 11:
The limitation "the input signals from the exposed electrodes" in line 4 renders the claim indefinite because there is no previous instance of “input signals” recited in the claim. So it is what “input signals” being referred. 
For the purpose of substantive examination, it is presumed that “input signals” is being referred to “electric field” generated as a result of power supplied to the electrodes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (US 20080023589) in view of Garardi (US 5398547)
Regarding Claim 1, Miles discloses ice detection/protection system (flow control assembly 430; fig. 4) with ice detection (ice detector) (para. 0050), anti-frost and defrost operating modes (“this arrangement can provide a de-ice and/or an anti-ice function”, para. 0049; figs. 3A-3C) and flow control (flow control) (para. 0049) comprising at least one dielectric barrier discharge plasma actuator (actuator 431; fig. 4 or actuators 831; figs. 8-9) (para. 0033), DC power supply (power supply 438, “short, high-voltage pulses”, it is noted the power supply 438 supplies short, high-voltage pulses during flow control), AC power supply (power supply 438, “varying AC waveform”, it is noted that the power supply 438 supplies AC waveform during anti or de-ice function) (para. 0037 and 0050), a high voltage probe (it is inherent that the power supply 438 has a probe indicating the appropriate voltage level to be supplied to the electrodes) (para. 0042-0043; figs. 5-6), a nanosecond range pulse generator (power supply 438, “pulses 551 … can be relatively short, e.g. about 100 nanoseconds”, para. 0038; fig. 5), and a control module (controller 437; fig. 4), applicable on any surface (figs. 3A-4C); wherein the dielectric barrier discharge plasma actuator (actuator 431) is connected in series with an ice detector (ice detector) (para. 0050), acts as an ice-forming sensor (para. 0050) (it is noted that the actuator 431 acts as an ice-forming sensor due to the presence of ice detector or incipient icing detector), and comprises a dielectric layer (dielectric material 435) and three electrodes (first and second electrodes 433, 434 of first actuator 431, and first and second electrodes 433, 434 of second actuator 431) (para. 0033; figs. 4 and 8).  
Miles does not disclose:
a monitoring capacitor. 
However, Gerardi discloses a monitoring capacitor (ice presence sensor 55) (it is noted that sensor 55 is a capacitive sensor) comprising a first electrode (first metallization layer 56), a second electrode (second metallization layer 57), and a PVDF layer therebetween. The monitoring capacitor measure the electrical field to detect change in the capacitance value, which is indicative of pressure of water or ice (col. 5, lines 52-69; fig. 2A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first and second electrode of the plasma actuator of Miles as the monitoring capacitor and include the associated capacitance measuring unit as taught by Gerardi, in order to measure electrical field which is indicative of presence of water and ice. The modification results in the actuator may be used as a flow control function, ice protection function, and ice detection function. Because there is a plurality of actuators (fig. 8), the actuator is connected in series with the other monitoring capacitor/actuator. 

Regarding Claim 2, Miles discloses the system (flow control assembly 430; fig. 4), wherein the power supplies (power supply 438 supplies high-voltage pulses, AC waveform) controlled by the control module (controller) switches between the ice detection (ice detector), anti- frost (anti-icing) and defrost operating modes (de-icing) (para. 0050).  

Regarding Claim 3, Miles discloses the system (flow control assembly 430; fig. 4), wherein the nanosecond range pulse generator (power supply 438 supplies high-voltage pulses) generates a pulsed voltage (pulse) with a duration between 10ns to 100 ns (about 100 nanoseconds or less) (para. 0009).

Regarding Claim 4, Miles discloses the system (flow control assembly 430; fig. 4), wherein two electrodes (first electrodes 433; figs. 4 and 8) are exposed and positioned on the surface of the dielectric layer (dielectric material 435) (para. 0034 and 0055).

Regarding Claim 5, Miles discloses the system (flow control assembly 430; fig. 4), wherein one of the electrodes (second electrode 434) is covered by the dielectric layer (dielectric material 435).

  Regarding Claim 6, Miles discloses the system (flow control assembly 430; fig. 4), wherein the three electrodes (first and second electrodes 433, 434 of first actuator 431, and first and second electrodes 433, 434 of second actuator 431; fig. 8) are: 
an exposed AC electrode (first electrode 433 of first actuator 431) energized by AC voltage (AC waveform) (para. 0050); 
an exposed sliding/nanosecond electrode (first electrode 433 of second actuator 431) energized by DC voltage (high-voltage pulse) with a tendency for nanosecond pulses (nanosecond pulse, para. 0038); 
second electrode 434 of the first actuator 431) which is separated from the electrodes exposed by the dielectric material (dielectric material 435), is not exposed to air and is connected to a ground plane (ground) (para. 0037). 
Gerardi discloses a monitoring capacitor (ice presence sensor 55) (it is noted that sensor 55 is a capacitive sensor) comprising a first electrode (first metallization layer 56), a second electrode (second metallization layer 57), and a PVDF layer therebetween. The monitoring capacitor measure the electrical field to detect change in the capacitance value, which is indicative of pressure of water or ice (col. 5, lines 52-69; fig. 2A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first and second electrode of the plasma actuator of Miles as the monitoring capacitor and include the associated capacitance measuring unit as taught by Gerardi, in order to measure electrical field which is indicative of presence of water and ice. The modification of Miles and Gerardi results in the embedded electrode is connected to the monitoring capacitor which is connected to the ground plane (it is noted the second electrode 434 is a part of the monitoring capacitor, therefore it is connected to the monitoring capacitor and is connected to the ground). 

 Regarding Claim 7, Miles discloses the system (flow control assembly 430; fig. 4), wherein in the anti-frost and defrost modes (anti-icing and de-icing) the AC voltage (AC waveform) from the AC power supply (power supply 438) has an amplitude and frequencies (it is noted it is implicit the AC waveform has an amplitude and frequency). 
Miles does not disclose the AC voltage has an amplitude between 5 and 80 kVpp and frequencies between 1 and 60 kHz. 
However, Merlo discloses power supplied by AC power supply (generator 24) to an actuator (actuator 12) has an amplitude of the order of magnitude of kV and frequencies of the order of magnitude of kHz (para. 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize AC voltage of Miles that has the amplitude of the order of magnitude of kV and frequencies of the order of magnitude of kHz as taught by Merlo, which is known in the art. Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the amplitude between 5 and 80 kVpp and frequencies between 1 and 60 kHz in order to satisfy desired application, since it since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

  Regarding Claim 8, Miles discloses the plasma actuator (actuator 431). Gerardi discloses a monitoring capacitor (ice presence sensor 55) is connected to the ground plane (ground plane) (it is noted that the layer 57 is connected to the ground) and monitors variations of the electric field (col. 5, lines 52-69; fig. 2A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first and second electrode of the plasma actuator of Miles as the monitoring capacitor that is connected to the ground plane and monitors variations of the electrical field as taught by Gerardi, in order to measure electrical field which is indicative of presence of water and ice. 

Regarding Claim 9, Miles discloses substantially all the features as set forth above, except further comprising at least one temperature sensor. {00152011 }4Our ref.: CLMPT-05  
Gerardi discloses at least one temperature sensor (temperature sensor 75) (fig. 2A) (col. 6, lines 31-35, 60-62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ice detection/protection system of Miles to include at least one temperature sensor as taught by Gerardi, in order to distinguish water from ice. 

 Regarding Claim 10, Miles discloses the system (flow control assembly 430; fig. 4), further comprising a control signal input module (“input signal provided by a pilot”, para. 0050). 

Regarding Claim 11, Miles discloses the system (flow control assembly 430; fig. 4), wherein in case of ice formation (de-icing), the control module (controller 437) activates the AC power supply (power supply 438) and the DC power supply (power supply 438) (para. 0050), which adjusts the input signals from the exposed electrodes (first electrodes 433) (it is noted the field lines emanating from the first electrodes 433 will be affected by power supply). 

Regarding Claim 12, Miles discloses an operating voltage (voltage) is measured from the high voltage probe (power supply 438) (para. 0043, and 0046, figs. 5-7) (it is inherent the power supply 438 has probe indicating the voltage level as shown in figs. 5-7 to be supplied to the electrodes)  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miles and Garardi, in further view of Weinstein (US 4766369)
Regarding Claim 13, Miles discloses substantially all the features as set forth above, except a monitoring system. 
However, Weinstein discloses a monitoring system indicating presence of ice to the pilot (col. 5, lines 47-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ice detection/protection system of Miles to include the monitoring system such that the pilot may take appropriate action upon detection of ice on the windshield. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miles and Garardi, in further view of Silken (US 20110253842)
Regarding Claim 14, Miles discloses substantially all the features as set forth above, except the plasma actuator is manufactured by circuit printing technology with embedded temperature sensors.
Gerardi discloses temperature sensor (temperature sensor 75) (fig. 2A) (col. 6, lines 31-35, 60-62).
Silkey discloses a plasma actuator (operation 1302 and 1304) is manufactured by circuit printing technology (printed circuit board wiring techniques) (para. 0105). 
[AltContent: textbox (Prior Art
Silkey (US 20110253842))]
    PNG
    media_image1.png
    373
    263
    media_image1.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ice detection/protection system of Miles to include the temperature sensor as taught by Gerardi, in order to distinguish water from ice. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma actuator of Miles to be manufactured by circuit printing technology as taught by Silkey, which is well known in the art. The modification results in the plasma actuator manufactured by circuit printing technology with embedded temperature sensors. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761